DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 6 and 12 recite “a first substrate.”  Amended claim 1 already recites “a first substrate”.  Thus it is unclear what substrate is the first substrate.  The Examiner interprets claims 6 and 12 to read “the first substrate.”  The Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Shrestha “Measurements of a Compact Ku- and Ka- Band 4x4 Array for Remote Sensing” – of record and disclosed by Applicant by IDS, hereinafter Shrestha - in view of Kingsley et al., “Recent Developments on Lightweight, Flexible, Dual Polarization/Frequency Phased Arrays using RF MEMS Switches on LCP Multilayer Substrates for Remote Sensing of Precipitation” – of record and disclosed by Applicant by IDS, hereinafter Kingsley.

 	Regarding claim 1 Shrestha discloses an electronic device, comprising: a first antenna unit comprising a first phase shifting structure with a first pattern (Figs. 1, 4, 14, 15 at the 14 GHz slots and corresponding phase shifters); a second antenna unit comprising a second phase shifting structure with a second pattern  (Figs. 1, 4, 14, 15 at the 35 GHz slots and corresponding phase shifters); and a feeding unit coupled to the first antenna unit and the second antenna unit, and comprising a first feeding structure (Figs. 1, 4, 14, 15 at the 14 GHz feed network) and a second feeding structure (Figs. 1, 4, 14, 15 at the 35 GHz feed network), and a first substrate (Fig. 1, at lowermost substrate), wherein the first phase shifting structure, the second phase shifting structure, the first feeding structure, and the second feeding structure are disposed on the first substrate (Fig. 1, at lowermost substrate shows these features).
	Shrestha may not explicitly disclose wherein the first pattern is different from the second pattern.
	Kingsley discloses wherein the first pattern is different from the second pattern (Figs. 8-11 at the 14 and 35 GHz patterns being different; see also Sections III. and IV).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha in accordance with the teaching of Kingsley  regarding the use of different phase shifter patterns in order to improve the antenna performance (Kingsley, page 5 column 1, third paragraph).

	

                               
    PNG
    media_image1.png
    253
    336
    media_image1.png
    Greyscale


Regarding claim 2 Shrestha further discloses the electronic device according to claim 1, wherein the first pattern and the second pattern are different in total length (Fig. 4, at 14GHz and 35 GHz feed networks).

 	Regarding claim 3 Shrestha further discloses the electronic device according to claim 1, wherein the first pattern and the second pattern are different in area (Fig. 4, at 14GHz and 35 GHz feed networks at the slots).

 	Regarding claim 5 Shrestha further discloses the electronic device according to claim 1, wherein the feeding unit comprises: a first feeding structure coupled to the first antenna unit; and a second feeding structure coupled to the second antenna unit (Fig. 4, at 14GHz and 35 GHz feed networks).

 	Regarding claim 14 Shrestha further discloses the electronic device according to claim 1, further comprising a spacer at least partially disposed between the first antenna unit and the second antenna unit (Fig. 1, any of the three substrate layers forming a respective spacer layer).

 	Regarding claim 15 Shrestha further discloses the electronic device according to claim 14, wherein the spacer surrounds the first antenna unit and/or the second antenna unit (Fig. 1, any of the three substrate layers forming a respective spacer layer).

Claims 4, 6-7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha in view of Kingsley as applied to claim 1 above, and further in view of Shibata et al., (US 2019/0157762), hereinafter Shibata.

Regarding claim 4 Shrestha does not disclose the electronic device according to claim 1, wherein the first pattern and the second pattern are different in number of folding points.
Shibata discloses wherein the first pattern and the second pattern are different in number of folding points (e.g., Figs. 6, 13, and 16).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that there can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Regarding claim 6 Shrestha does not explicitly disclose the electronic device according to claim 5, further comprising: a first substrate; a first feeding source coupled to the first feeding structure; and a second feeding source coupled to the second feeding structure, wherein the feeding unit is disposed on the first substrate, and the first feeding source and the second feeding source are disposed on different sides of the first substrate.
Shibata discloses a first substrate; a first feeding source coupled to the first feeding structure (e.g., paragraph 0040); and a second feeding source coupled to the second feeding structure (e.g., paragraph 0040), wherein the feeding unit is disposed on the first substrate (e.g., paragraph 0040), and the first feeding source and the second feeding source are disposed on different sides of the first substrate (e.g., paragraph 0040).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that there can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Regarding claim 7 Shrestha does not disclose the electronic device according to claim 5, wherein the first feeding structure comprises a first folding point (e.g., Fig. 11, at 41), the second feeding structure comprises a second folding point (e.g., Fig. 11 ,at 51), and the first folding point or the second folding point has an arc-angle structure or a chamfer structure (e.g., Fig. 11, at 41 and 51).

Regarding claim 11 Shrestha may not explicitly disclose the electronic device according to claim 1, wherein the first antenna unit further comprises a first patch, the second antenna unit further comprises a second patch, and the first patch and the second patch are different in area (but note Fig. 1).
Shibata discloses wherein the first antenna unit further comprises a first patch, the second antenna unit further comprises a second patch, and the first patch and the second patch are different in area (e.g., Fig. 11, at 10C; Fig. 12 at 31 and 32).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that a dual band phased array antenna can be constituted (Shibata, paragraph 0065) and there also can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

 	Regarding claim 12 Shrestha does not disclose the electronic device according to claim 11, further comprising a first substrate and a second substrate, wherein the first patch, the second patch, and the feeding unit are disposed between the first substrate and the second substrate.
	Shibata discloses a first substrate and a second substrate, wherein the first patch, the second patch, and the feeding unit are disposed between the first substrate and the second substrate (e.g., Fig. 9, at L1-L6, and 72).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that antenna characteristics can be individually adjusted more easily (Shibata, paragraph 0045) and there also can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Regarding claim 13 Shrestha does not explicitly disclose the electronic device according to claim 11, wherein the area of the first patch is greater than the area of the second patch, and the area of the first pattern is greater than the area of the second pattern.
Shibata discloses wherein the area of the first patch is greater than the area of the second patch (e.g., Fig. 10, at 31 and 32), and the area of the first pattern is greater than the area of the second pattern (e.g., Fig. 10, at 61 and 62).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that a dual band phased array antenna can be constituted (Shibata, paragraph 0065) and there also can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha in view of Kingsley as applied to claim 5 above, and further in view of Miraftab et al., (US 2017/0207545), hereinafter Miraftab.

Regarding claim 8 Shrestha as modified does not disclose the electronic device according to claim 5, wherein a resistivity of the first feeding structure is greater than a resistivity of the second feeding structure.
Miraftab discloses wherein a resistivity of the first feeding structure is greater than a resistivity of the second feeding structure (e.g., paragraph 0058 the different thickness of the feeds would also have different resistivities).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays and in further accordance with the teachings of Miraftab regarding different types of feeding structures in order to have additional, alternative and/or improved phased array antenna design for communication systems (Miraftab, paragraph 0003).

Regarding claim 9 Shrestha as modified does not disclose the electronic device according to claim 5, wherein a thickness of the first feeding structure is greater than a thickness of the second feeding structure.
Miraftab discloses wherein a thickness of the first feeding structure is greater than a thickness of the second feeding structure (paragraph 0058).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays and in further accordance with the teachings of Miraftab regarding different types of feeding structures in order to have additional, alternative and/or improved phased array antenna design for communication systems (Miraftab, paragraph 0003).

Regarding claim 10 Shrestha as modified does not disclose the electronic device according to claim 5, wherein a width of the first feeding structure is greater than a width of the first phase shifting structure, and a width of the second feeding structure is greater than a width of the second phase shifting structure.
Miraftab discloses wherein a width of the first feeding structure is greater than a width of the first phase shifting structure, and a width of the second feeding structure is greater than a width of the second phase shifting structure (paragraph 0058).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Shrestha as modified by Kingsley in accordance with the teaching of Shibata regarding dual band patch antenna arrays and in further accordance with the teachings of Miraftab regarding different types of feeding structures in order to have additional, alternative and/or improved phased array antenna design for communication systems (Miraftab, paragraph 0003).

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 16-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of further comprising a first substrate and a second substrate, wherein the first antenna unit further comprises a first liquid-crystal layer, the second antenna unit further comprises a second liquid-crystal layer, the first liquid-crystal layer and the second liquid-crystal layer are disposed between the first substrate and the second substrate, and the first liquid-crystal layer and the second liquid-crystal layer are different.  
 	Shrestha and Shibata – both of record - are cited as teaching some elements of the claimed invention including a first antenna unit comprising a first phase shifting structure, a second antenna comprising a second phase shifter structure, and a feeding unit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harrington (US 5,302,959) shows features including phase shifters considered highly relevant to the current application.  Baks (US 2018/0159203) and Howard (US 2016/0308285) also show features directed to phase shifters that are considered relevant to the current Application. The ISR submitted by Applicant on 10/12/2022 contains additional analysis and references considered highly relevant to the current Application.  
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845